IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
F l L E D

APR 1 0 2ng
UNITED STATES OF AMERICA, , ,
Clerk. U S Dlstrlct Court
CR 02-95-BLG-SPW oisxric£c;§])_r Momana
Plairltiff, '"QS
ORDER

VS.
JOHN I-[ENRY YOUNG,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Early Termination of
Supervised Release (Doe. 85) pursuant to Title 18 U.S.C. § 3583(€)(1), and good
cause being shown,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.
John Henry Young’s tenn of supervised release is terminated as of the date of this
Order.

The Clerk shall notify counsel and the U.S. Probation Ofiice of the making

of this Order.

DATED this 40 \f/day of April, 2019
AMa/M~_J fy £{/% ¢»~/

/ sUsAN P WATTERS
United States District Judge

